Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicants have amended claim 5 and added new claim 31 in an amendment filed on July 13, 2022.  Claim 31 is rejected and claims 2-5, 7, 9, 11, 13, 15-19, 21, 23, 24, 26-28 are considered allowable.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.

I.	Response to Remarks
Applicant's filed a RCE on July 13, 2022 after a notice of allowability was mailed on April 14, 2022.  Applicants added a new claim 31 which has a rejection in the claim. The Examiner attempted to contact the attorney of record, Katerina Otrubova, via telephone on July 20 and July 22 to resolve the issue via an Examiner’s amendment but the attempts were unsuccessful. The Examiner is sending out this Office Action so that Applicants can amend new claim 31. 

II.  	Rejection


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 31 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, claim 31 is drawn to a compound selected from a group of compounds listed but there is no “and” in between the last two structures in the claim which shows that the group is ended.  It is unclear if Applicants inadvertently omitted other compounds meant to be included in the group listed in claim 31 or are these the only compounds that are being selected without an “and “ being present to indicate the end of the group.  Therefore, the claim is considered indefinite. Applicants are suggested to amend claim 31 to include the term “and” in between the last two compounds listed in the claim.




Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626